             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 341 MR WCM

GREGORY R. BANTIN,
JULIE L. BANTIN                       )
                                      )
              Plaintiffs,             )
v.                                    )                    ORDER
                                      )
AIR & LIQUID SYSTEMS CORPORATION,     )
ARMSTRONG INTERNATIONAL, INC.,        )
AURORA PUMP COMPANY,                  )
CARRIER CORPORATION, CRANE CO.,       )
FMC CORPORATION, HOPEMAN              )
BROTHERS, INC., IMO INDUSTRIES, INC., )
MCNALLY INDUSTRIES, LLC,              )
METALCLAD INSULATION LLC,             )
METROPOLITAN LIFE INSURANCE           )
COMPANY, VELAN VALVE CORP.,           )
WARREN PUMPS, LLC, WEIR VALVES &      )
CONTROLS USA, INC., THE WILLIAM       )
POWELL COMPANY                        )
                                      )
              Defendants.             )
                                      )

     This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 62) filed by Christopher J Derrenbacher. The Motion

indicates that Mr. Derrenbacher, a member in good standing of the Bar of this

Court, is local counsel for Metalclad Insulation LLC and that he seeks the

admission of Otto Holz, who the Motion represents as being a member in good

standing of the Bar of the State of California. It further appears that the

requisite admission fee has been paid.



     Case 1:20-cv-00341-MR-WCM Document 64 Filed 02/12/21 Page 1 of 2
      Accordingly, the Court GRANTS the Motion (Doc. 62) and ADMITS Otto

Holz to practice pro hac vice before the Court in this matter while associated

with local counsel.


                               Signed: February 12, 2021




                                        2

     Case 1:20-cv-00341-MR-WCM Document 64 Filed 02/12/21 Page 2 of 2
